      Case 2:17-cv-10721-JTM-JVM Document 146 Filed 06/03/19 Page 1 of 7



                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF LOUISIANA

  RENATA SINGLETON,
  MARC MITCHELL,
  LAZONIA BAHAM,
  JANE DOE,
  TIFFANY LACROIX,
  FAYONA BAILEY,
  JOHN ROE, and                                 CIVIL ACTION NO. 2:17-cv-10721
  SILENCE IS VIOLENCE,

         Plaintiffs,                            JUDGE: JANE TRICHE MILAZZO

             v.
                                                MAGISTRATE: JANIS VAN MEERVELD
  LEON CANNIZZARO, in his official
  capacity as District Attorney of Orleans
  Parish and in his individual capacity;

  DAVID PIPES,
  IAIN DOVER,
  JASON NAPOLI,
  ARTHUR MITCHELL,
  TIFFANY TUCKER,
  MICHAEL TRUMMEL,
  MATTHEW HAMILTON,
  INGA PETROVICH,
  LAURA RODRIGUE,
  SARAH DAWKINS, and
  JOHN DOE,
  in their individual capacities;

         Defendants.
     PLAINTIFFS’ REPLY TO DEFENDANTS’ OPPOSITION TO RULE 62.1 FOR
                          INDICATIVE RULING

       As they state plainly in their opposition brief (Doc. 143), Defendants do not oppose the

ultimate relief Plaintiffs are seeking in their Rule 62.1 motion—that is, the dismissal or deletion

of the claims for damages against Defendants Cannizzaro, Pipes, and Martin in their individual

                                                1
      Case 2:17-cv-10721-JTM-JVM Document 146 Filed 06/03/19 Page 2 of 7



capacities for failure to supervise and failure to intervene (“FTS and FTI claims”). See Doc. 143

at 2. Rather, Defendants’ sole argument against Plaintiffs’ motion is that it is procedurally

improper. It is not. Plaintiffs are invoking Rule 62.1 just as was intended.

        Defendants suggest that prior to seeking relief under Rule 62.1, Plaintiffs should have filed

a “timely motion” to amend the Court’s order or under Rule 15, even as they maintain that this

Court does not have jurisdiction to entertain such a motion. Doc. 143 at 3. Nothing in the text of

the rule or any binding case law interpreting it mandates such a formalistic procedure. Indeed,

courts regularly consider and act upon Rule 62.1 motions without requiring a predicate motion.

See, e.g., Metalcraft of Mayville, Inc. v. Toro Co., No. 16-CV-544, 2016 WL 8737777, at *1 (E.D.

Wis. Nov. 18, 2016) (“It is clear to me (and seems to be clear to the parties) what underlying relief

defendants are requesting.”); Sterrett v. Cowan, No. 2:14-CV-11619, Order Granting Motion for

Indicative Ruling, Doc. 88, at 2 (E.D. Mich. Sept. 14, 2015) (granting Rule 62.1 relief without a

predicate motion); see also id., Doc. 87.

        Similarly, Defendants’ statement that Plaintiffs seek an indication “that if such a motion

were to be filed, and if the Court had jurisdiction to rule on it, the motion would be granted,” Doc.

143 at 2, is not an actual critique; rather, it is essentially a description of how Rule 62.1 works. See

Dobyns v. United States, 915 F.3d 733, 737 (Fed. Cir. 2019) (describing a remand after party’s

request “that the Claims Court make an indicative ruling pursuant to Rule 62.1 of its intention to

alter, amend or void the judgment if vested with jurisdiction”) (internal brackets and quotation

marks omitted); Kinford v. Pincock, No. 15CV00512, 2017 WL 2684321, at *2 (D. Nev. Apr. 21,

2017), report and recommendation adopted, No. 15CV00512, 2017 WL 2684090 (D. Nev. June

21, 2017) (“District Judge … stated pursuant to Rule 62.1, if the appellate court were to remand

                                                   2
       Case 2:17-cv-10721-JTM-JVM Document 146 Filed 06/03/19 Page 3 of 7



for the limited purpose of addressing Plaintiffs motion, the court would rule that it made an

oversight.”).

         In any event, Plaintiffs have been clear about what relief they are seeking. Although styled

as a Rule 62.1 motion and accordingly framed using conditional language, Plaintiffs’ motion

ultimately seeks the termination of the FTS and FTI claims, either through a clarification of the

Court’s order of dismissal or an amendment of the Second Amended Complaint under Rule 15.

Because Plaintiffs cannot obtain that relief outright due to the pending appeal, they request an

indicative ruling and, upon a limited remand, an actual one. 1 To the extent a predicate motion is

required, however, Plaintiffs ask that the Court construe their Rule 62.1 motion—which fully sets

forth the substantive relief sought—as a motion requesting such relief and consider it under the

Rule. Of course, if this Court would prefer a different procedural vehicle for this request, Plaintiffs

will re-style this motion and resubmit it.

         Further, despite Defendants’ insistence otherwise, Plaintiffs do not “ask the district court

to issue an indicative ruling considering the same question being reviewed by the court of appeals.”

Doc. 143 at 3 (citing Ret. Bd. of Policeman’s Annuity & Benefit Fund v. Bank of N.Y.

Mellon, 297 F.R.D. 218, 221 (S.D.N.Y. 2013)). Far from it. Unlike the plaintiffs in Policeman’s

Annuity & Benefit Fund, which Defendants cite, Plaintiffs here do not seek to bolster their

allegations to reinstate claims they lost. See id. at 221-22 (rejecting Rule 62.1 motion where the

plaintiffs sought to add certain claims so as to cure defects in class standing in an attempt to


1
  Should this Court enter an indicative ruling, Plaintiffs will notify the Court of Appeals pursuant to Federal Rule of
Appellate Procedure 12.1 in anticipation of a limited remand to this Court for the purpose of actually granting the
relief sought. In addition, Plaintiffs reiterate that while this Court may lack jurisdiction to allow amendment of a
complaint subject to appeal, it retains jurisdiction over elements of the case not on appeal and discovery can proceed
on them. See Doc. 127.
                                                          3
       Case 2:17-cv-10721-JTM-JVM Document 146 Filed 06/03/19 Page 4 of 7



resurrect a dismissed complaint while it was on appeal). Instead, Plaintiffs ask this Court to delete

the FTS and FTI claims from the case because—although they did not raise qualified immunity in

their motion to dismiss and it is thus not properly before the Circuit Court on appeal—under this

Court’s analysis, those claims should be dismissed based on the defense (and presumably will be

once Defendants actually raise it).

         Plaintiffs’ abandonment of certain claims here is not an “improper and disruptive attempt

to influence a pending appeal,” as Defendants contend. Doc. 143 at 2. That doing so may have

jurisdictional implications is not significant. See, e.g., Enochs v. Lampasas Cty., 641 F.3d 155, 160

(5th Cir. 2011) (“Enochs’s motion to amend his complaint to delete the federal claims is not a

particularly egregious form of forum manipulation, if it is manipulation at all.”); Giles v. NYLCare

Health Plans, Inc., 172 F.3d 332, 340 (5th Cir.1999) (finding that an amendment to a complaint

deleting the remaining federal claims was not improper forum manipulation); accord Pitts v.

Terrible Herbst, Inc., 653 F.3d 1081, 1093–94 (9th Cir. 2011) (“[A] plaintiff may

voluntarily abandon a claim even though his decision may affect the jurisdiction of a federal court;

after all, the claim he abandons—once dismissed with prejudice—is the price he pays.”). 2

         Moreover, it is Defendants who have attempted to improperly manufacture a basis for a

stay in this Court and for expanded pendent jurisdiction on appeal by falsely claiming that this

Court silently denied qualified immunity on these claims, even though Defendants never raised it.

In every claim for which Defendants sought it in their motion to dismiss, this Court granted



2
  The cited cases each concerned the much more drastic act of deleting federal claims for the purpose of depriving a
federal court of jurisdiction entirely. And even so, these cases held that such deletions were proper. Here, Plaintiffs’
deletion would only have the effect of narrowing the questions on appeal at the interlocutory stage, not permanently
stripping any court of jurisdiction or removing issues to state court.
                                                           4
      Case 2:17-cv-10721-JTM-JVM Document 146 Filed 06/03/19 Page 5 of 7



qualified immunity to the Individual Defendants. Defendants now argue that this Court “implicitly

denied” qualified immunity on the FTS and FTI claims despite their failure to properly present it.

Defendants then use this alleged “implicit denial” to attempt to bootstrap nearly all of the merits

questions remaining in this case into the interlocutory appeal. See, e.g., Doc. 132 at 4; Defs.’ Fifth

Cir. Br. on Appeal, Doc. 00514939374, at 1-5. Plaintiffs’ aim in filing their Rule 62.1 motion is to

undo any confusion sowed by Defendants’ tactics—that is, to clarify for both this Court and the

Court of Appeals which issues are live and ripe for decision and which are clearly not.

       For the foregoing reasons and those articulated in the opening memorandum, this Court

should grant Plaintiffs’ Motion.



   Respectfully submitted this 31st day of May, 2019,

                                                              /s/Ryan C. Downer
Anna Arceneaux                                                Katherine Chamblee-Ryan
Admitted pro hac vice                                         Ryan C. Downer
American Civil Liberties Union Foundation                     Olevia Boykin*
201 West Main Street, Suite 402                               Admitted pro hac vice
Durham, NC 27701                                              Civil Rights Corps
Tel. (919) 682-5159                                           910 17th Street NW
aarceneaux@aclu.org                                           Washington, D.C. 20006
                                                              Tel. (202) 656-5198
Somil Trivedi                                                 ryan@civilrightscorps.org
Admitted pro hac vice                                         katie@civilrightscorps.org
American Civil Liberties Union Foundation                     olevia@civilrightscorps.org
915 15th Street NW
Washington, DC 20005                                          Bruce Hamilton
Tel: (202) 715-0802                                           La. Bar No. 33170
strivedi@aclu.org                                             ACLU Foundation of Louisiana
                                                              New Orleans, LA 70156
Mariana Kovel                                                 Tel. (504) 522-0628
Admitted pro hac vice                                         bhamilton@laaclu.org
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor                                  Michael Blume
                                                  5
      Case 2:17-cv-10721-JTM-JVM Document 146 Filed 06/03/19 Page 6 of 7



New York, NY 10004                                          Venable LLP
Tel: (646) 905-8870                                         1270 Avenue of the Americas
                                                            24th Floor
                                                            New York, NY 10020
                                                            Tel: (212) 370-5500


* Admitted to practice solely in Texas. Not admitted in the District of Columbia; practice limited
pursuant to D.C. App. R. 49(c), with supervision by Alec Karakatsanis, a member of the D.C.
Bar.


COUNSEL FOR PLAINTIFFS




                                                6
     Case 2:17-cv-10721-JTM-JVM Document 146 Filed 06/03/19 Page 7 of 7



                               CERTIFICATE OF SERVICE

       I hereby certify that on this 31st day of May, 2019, a copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, and that service will be

provided through the CM/ECF system.

/s/Ryan Downer




                                               7
